PER CURIAM. S.M.K., Sr. (“S.M.K.”), appeals an order dismissing a petition for writ of habeas corpus, which this court transferred to the trial court (case number 2D17-423) to determine whether S.M.K. is entitled to a belated appeal from a dependency order that was entered with respect to one of his children, N.K. Because the trial court failed to determine whether S.M.K. is entitled to a belated appeal of the dependency order, we reverse the order dismissing the petition for writ of habeas corpus and remand for further proceedings. Reversed and remanded. KHOUZAM, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.